DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 thru 20 have been examined.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: In P[0047], reference number "118f" is not in the Figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: From Figure 1, reference number "138" is not in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 
Specification
The disclosure is objected to because of the following informalities: On page 9 lines 9 and 10 (P[0022]), “a paving machine 106, a haul truck 104” is recited.  Earlier in the specification, reference number 104 designates “loading machines”, and reference number 106 designates “hauling machines”.  The “haul truck 104” should be “haul truck 106” to agree with the rest of the specification.  The specification does not recite a number for a separate number for a paving machine.  The “paving machine 106” should be just “paving machine” to agree with the rest of the specification.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a communication device" and "a control system ... configured to" in claims 16 and 18.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 thru 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 8 each recite “a positive volume” in line 3, while earlier in each claim “a positive volume” is also recited (line 2).  It is unclear if these are a new positive volume, or the same positive volume.  The examiner assumes it is the same positive volume for continued examination.
Claims 10 and 12 each recite “a negative volume” in line 3 and line 4 respectively, while earlier in each claim “a negative volume” is also recited (line 2).  It is unclear if these are a new negative volume, or the same negative volume.  The examiner assumes it is the same negative volume for continued examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13, 14, 16, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kageyama Patent Number 6,539,294 B1.
Regarding claim 13 Kageyama discloses the claimed system, unmanned vehicle 2 (Figure 2) part of the working system of vehicles (Figures 6 thru 12(b)), comprising:
the claimed machine to travel along a work surface of a worksite having a work tool to carry material as the machine travels, a worksite is shown with the unmanned vehicles 2 performing the work and driving on the travel course in Figure 12(a), the unmanned vehicles 2 may be dump trucks which carry material (column 22 lines 3 thru 13);
the claimed first sensor to determine a location of the machine at the worksite, “With a position measuring unit 33 of the unmanned vehicle 2, the position of that vehicle (X, Y) is measured.  As position measurement means, a gyro and wheel revolution counters provided for the front and back wheels of the unmanned vehicle 2 are used.  The vehicle position is measured on the basis of output signals from these wheel revolution counters and output signals from the gyro.  In this embodiment aspect, 
the claimed second sensor to determine characteristics of the work surface as the machine travels, “An obstacle detector 34 for detecting obstacles 74 lying ahead in the direction of vehicle advance is carried in the unmanned vehicle 2.” (column 23 lines 1 thru 3);
the claimed controller in communication with the first and second sensors, processor 31 connected to position measurement unit 33 and obstacle detector 34 (Figure 2), the controller configured to:
the claimed determine a first travel path of the machine along the work surface, travel course 71 is generated for the vehicle 2 (Figure 6);
the claimed control the machine to traverse the first travel path, “plurality of unmanned vehicles 2, 2 .  . . is guided over a travel course 71 generated for each vehicle” (column 20 lines 42 thru 44);
the claimed receive sensor information from the first and second sensors associated with the first travel path work surface, “In FIG. 9 is diagrammed the way in which an obstacle 74 ahead of the unmanned vehicle 2 is detected.  Let it be assumed that, as the vehicle 2 is advancing in the direction indicated by arrow 75, an obstacle 74 lying ahead in the direction of vehicle advance is detected by the obstacle detector 34 when a radio or laser beam is projected at a projection angle θ.  At this time, the relative position of the obstacle 74 relative to the vehicle 2 is determined on the basis of the radio or laser beam projection angle θ and the distance d to the obstacle 74 that corresponds to the time required for 
the claimed identify an imperfection of the work surface located along the first travel path based on the sensor information, “Data indicating the vehicle position measured by that selfsame unmanned vehicle 2, data indicating the detected position of the obstacle 74, data indicating the road surface condition, and data indicating that a stop command was received are processed in the processor 31 and transmitted via the communications unit 32 to the monitoring station 8.” (column 23 lines 36 thru 42);
the claimed determine a second travel path of the machine along the work surface based on identifying the imperfection with the second travel path extending from a current location of the machine to a pile of material at the worksite, “In the processor 31, while continually comparing the position of that vehicle measured by the position measuring unit 33 against successive positions on the travel course 71 or 71' stored in the travel course memory unit 35, travel commands and steering commands are generated so that the unmanned vehicle 2 arrives at the successive positions on the travel course 71 or 71' one after another.  These travel commands and steering commands are output to a travel 
the claimed control the machine to traverse the second travel path, “travel commands and steering commands are generated so that the unmanned vehicle 2 arrives at the successive positions on the travel course 71 or 71' one after another.  These travel commands and steering commands are output to a travel mechanism unit 36 and a steering mechanism unit 37.” (column 23 lines 52 thru 57).
Regarding claim 14 Kageyama discloses the claimed system of claim 13 (see above), wherein:
the claimed first sensor, second sensor and control are carried by the machine, position measurement unit 33, obstacle detector 34 and processor 31 are part of the unmanned vehicle 2 (Figure 2);
the claimed first sensor is a GPS device, the position measurement unit 33 may be a GPS capable of measuring the position of the vehicle 2 relative to the ground is also carried as a device for measuring vehicle positions (column 22 lines 51 thru 60); and
the claimed second sensor is a LIDAR, RADAR, SONAR or imaging sensor, “A milliwave radar, laser radar, or visual sensor or the like is used as the obstacle detector 34.” (column 23 lines 3 and 4).
Regarding claim 16 Kageyama discloses the claimed system of claim 13 (see above), further comprising:
the claimed communication device in communication with the controller and connected to a network, communication unit 32 is connected to processor 31 (Figure 2), the unmanned vehicle 2 is in communication with the monitoring station 8 (Figure 1) (claimed network); and
the claimed control system in communication with the controller via the network and communication device, “The position data for the travel course 71 generated by the travel course generator 44 or the position data for the revised travel course 71' revised are transmitted to the unmanned vehicles 2 through the communications unit 45.” (column 26 lines 42 thru 45 and Figure 3), and “travel commands and steering commands are output to a travel mechanism unit 36 and a steering mechanism unit 37” (column 23 lines 55 thru 57), the controller configured to:
the claimed receive a worksite plan to be executed by the machine, “As diagrammed in this FIG. 6, the dumping area 65 is an area enclosed by a boundary line 66.  The dumping area 65 is provided with an entrance/exit for the unmanned vehicles 2.  The entrance/exit to the dumping area 65 and the travel course area 67 that is the travel route for the unmanned vehicle 2 are connected.” (column 21 lines 54 thru 59), and “A variety of data are sent and received between the monitoring station 8, unmanned vehicle 2, loading machine 14, and manned vehicle 20, whereby, not only are data on obstacles 74 common to the plurality of unmanned vehicles 2, 2 .  . . stored in a database in the monitoring station 8, but data indicating the position and shape of the course 
the claimed determine the first travel path based on the worksite plan, a travel course 71 is generated for each vehicle in the course area 68 (column 20 lines 42 and 43 and Figure 6).
Regarding claim 18 Kageyama discloses the claimed system, unmanned vehicle 2 (Figure 2) part of the working system of vehicles (Figures 6 thru 12(b)), comprising:
the claimed machine to travel along a work surface of a worksite having a work tool to carry material as the machine travels, a worksite is shown with the unmanned vehicles 2 performing the work and driving on the travel course in Figure 12(a), the unmanned vehicles 2 may be dump trucks which carry material (column 22 lines 3 thru 13);
the claimed sensor to determine characteristics of the work surface as the machine travels, “An obstacle detector 34 for detecting obstacles 74 lying ahead in the direction of vehicle advance is carried in the unmanned vehicle 2.” (column 23 lines 1 thru 3);
the claimed controller in communication with the sensor, processor 31 connected to position measurement unit 33 and obstacle detector 34 (Figure 2);
the claimed communication device in communication with the controller and connected to a network, communication unit 32 is connected to processor 31 (Figure 2), the unmanned vehicle 2 is in communication with the monitoring station 8 (Figure 1) (claimed network); and

the claimed receive a worksite plan to be executed by the machine identifying a location of a pile of material disposed at the worksite, “As diagrammed in this FIG. 6, the dumping area 65 is an area enclosed by a boundary line 66.  The dumping area 65 is provided with an entrance/exit for the unmanned vehicles 2.  The entrance/exit to the dumping area 65 and the travel course area 67 that is the travel route for the unmanned vehicle 2 are connected.” (column 21 lines 54 thru 59), “A variety of data are sent and received between the monitoring station 8, unmanned vehicle 2, loading machine 14, and manned vehicle 20, whereby, not only are data on obstacles 74 common to the plurality of unmanned vehicles 2, 2 .  . . stored in a database in the monitoring station 8, but data indicating the position and shape of the course area 68 are also stored.  The data on the obstacles 74 are updated, and the course area 68 data are updated, as the plurality of unmanned vehicles 2, 2 .  . . travels.” (column 22 lines 33 thru 42), and the vehicles 2 deliver the dumping material to target dumping point 72 (Figures 6 and 12(a)),

the claimed identify an imperfection of the work surface located along the first travel path based on the sensor information, “Data indicating the vehicle position measured by that selfsame unmanned vehicle 2, data indicating the detected position of the obstacle 74, data indicating the road surface condition, and data indicating that a stop command was received are processed in the processor 31 and transmitted via the communications unit 32 to the monitoring station 8.” (column 23 lines 36 thru 42),

the claimed control the machine to traverse the second travel path, “travel commands and steering commands are generated so that the unmanned vehicle 2 arrives at the successive positions on the travel course 71 or 71' one after another.  These travel commands and steering commands are output to a travel mechanism unit 36 and a steering mechanism unit 37.” (column 23 lines 52 thru 57).
Regarding claim 20 Kageyama discloses the claimed system of claim 18 (see above), further comprising:

the claimed based on determining that the imperfection has a positive volume determine that a characteristic of the imperfection satisfies a first threshold, “when the deviation between the vehicle position obtained from the output of the wheel revolution counter and the vehicle position obtained from the output of the GPS that is a ground position measurement system is equal to or greater than a prescribed threshold value (that is, when there is little change in the ground position even though the wheels are turning), it is judged that the unmanned vehicle 2 is slipping badly, and that the road surface at that time constitutes an obstacle 74 (mud or pothole or the like).  It is further judged that the current measured position (X, Y) of the unmanned vehicle 2 that transmitted those road surface condition data is the position of the obstacle 74 (mud, pothole, etc.).  The size of the obstacle 74 (mud, pothole, etc.) may also be established according to how badly the slipping is (how large the deviation noted above is).” (column 31 lines 25 thru 43), the slipping greater than a threshold equates to the claimed first threshold that satisfies a characteristic.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kageyama Patent Number 6,539,294 B1 in view of Sherlock Patent Application Publication Number 2016/0282465 A1.
Regarding claim 17 Kageyama teaches the claimed system of claim 13 (see above), further comprising:
the claimed sensor information indicative of a characteristic of the imperfection, “Data indicating the vehicle position measured by that selfsame unmanned vehicle 2, data indicating the detected position of the obstacle 74, data indicating the road surface condition, and data indicating that a stop command was received are processed in the processor 31 and transmitted via the communications unit 32 to the monitoring station 8.” (column 23 lines 36 thru 42), and “The position and shape of the course area 68 and the position, shape, and size of the obstacle 74 on the display screen 76 change according to the data input from the data input unit 48 as the plurality of unmanned vehicles 2, 2 .  . . travels (that is, as the operations of the vehicles progress).” (column 24 lines 30 thru 35),
the claimed characteristic comprises volume, dimension or location, “The position and shape of the course area 68 and the position, shape, and size of the obstacle 74 on 
the claimed identifying the imperfection comprises determining that the characteristic satisfies a first threshold, “when the deviation between the vehicle position obtained from the output of the wheel revolution counter and the vehicle position obtained from the output of the GPS that is a ground position measurement system is equal to or greater than a prescribed threshold value (that is, when there is little change in the ground position even though the wheels are turning), it is judged that the unmanned vehicle 2 is slipping badly, and that the road surface at that time constitutes an obstacle 74 (mud or pothole or the like).  It is further judged that the current measured position (X, Y) of the unmanned vehicle 2 that transmitted those road surface condition data is the position of the obstacle 74 (mud, pothole, etc.).  The size of the obstacle 74 (mud, pothole, etc.) may also be established according to how badly the slipping is (how large the deviation noted above is).” (column 31 lines 25 thru 43), the slipping greater than a threshold equates to the claimed first threshold that satisfies a characteristic, 
the claimed controller, processor 31 (Figure 2), being further configured to:
the claimed determine that the imperfection has a positive volume, obstacle 74 has a shape and size (column 24 lines 30 thru 35), the shape and size provide an obstacle with the claimed positive volume (Figure 8).
Kageyama does not explicitly teach the claimed based on the imperfection having a positive volume, determine that the characteristic satisfies a second threshold 
Sherlock teaches, determining whether it senses an object closer than a threshold distance P[0040], and require a detected object be larger than a threshold size before being considered an object P[0040].  These two different thresholds related to an object would be incorporated into the system of Kageyama by providing the unmanned vehicle with a revised travel course to completely avoid the object/obstacle.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the vehicle guidance system for avoiding obstacles of Kageyama with the multiple threshold for object identification of Sherlock in order to keep the operator informed of objects that are both in front and behind the operator (Sherlock P[0002]).
Allowable Subject Matter
Claims 1 thru 5 have been indicated as allowable.
Claims 6 thru 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The reason for indicating allowable subject matter is based on the limitations of claim 1.  Similar limitations are recited in the combination of claims 13 and 15, and the combination of claims 18 and 19.  The closest prior art of record is Kageyama Patent Number 6,539,294 B1.  Kageyama discloses an obstacle is detected, its position is stored in obstacle memory unit on the assumption that the obstacle is common to a plurality of vehicles.  As vehicles pass by, the content of the obstacle memory unit is updated.  When the vehicles are supplied with position data of the respective goal point, the vehicles are guided by their goal point in accordance with the content of the obstacle memory unit so that they can avoid the obstacle.  Vehicles can be guided to avoid obstacles by knowing the existence of obstacles in the working sites where the positions of obstacles are always different.
Regarding claim 1 (and claims 13 and 15, and claims 18 and 19), Kageyama taken either individually or in combination with other prior art, fails to teach or render obvious a method that performs receiving, with a controller, of a worksite plan to be executed by a machine at a worksite, and determining, with the controller and based at least partly on the worksite plan, first travel parameters of the machine.  The first travel parameters including a first travel path along a work surface of the worksite, and first work tool positions associated with a work tool of the machine.  The method further performs controlling, with the controller, the machine to traverse at least part of the first travel path while positioning the work tool according to at least one of the first work tool positions, and receiving sensor information with the controller.  At least a portion of the sensor information being associated with the work surface defining the first travel path.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DALE W HILGENDORF/Primary Examiner, Art Unit 3662